Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT

Helix Energy Solutions Group, Inc.

2005 Long Term Incentive Plan

This Restricted Stock Award Agreement (the “Agreement”) is made by and between
Helix Energy Solutions Group, Inc. (the “Company”) and __________ (“Employee”)
effective as of the __ day of January, 201__ (“Grant Date”), pursuant to the
Helix Energy Solutions Group, Inc. 2005 Long Term Incentive Plan, (the “Plan”),
which is incorporated by reference herein in its entirety.

WHEREAS, the Company desires to grant to the Employee the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of the Plan and the terms and conditions of this Agreement; and

WHEREAS, the Employee desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement and the Plan;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

1.    Definitions.    For purposes of this Agreement, the following terms shall
have the meanings indicated:

 

  (a)

“Forfeiture Restrictions” shall mean any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of Shares issued to the
Employee hereunder and the obligation to forfeit and surrender such shares to
the Company.

 

  (b)

“Restricted Shares” shall mean the Shares that are subject to the Forfeiture
Restrictions under this Agreement.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2.    Grant of Restricted Shares.    Effective as of the Grant Date, the Company
shall cause to be issued in the Employee’s name in book entry form the following
Shares as Restricted Shares:                  shares of the Company’s common
stock, no par value. The Company shall also cause any shares of Stock or rights
to acquire shares of Stock distributed by the Company in respect of Restricted
Shares during any Period of Restriction (the “Retained Distributions”), to be
issued in the Employee’s name in book entry form. During the Period of
Restriction such book entry shall refer to restrictions to the effect that
ownership of such Restricted Shares (and any Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,



--------------------------------------------------------------------------------

terms, and conditions provided in the Plan and this Agreement. The Employee
shall have the right to vote the Restricted Shares awarded to the Employee and
to receive and retain all regular dividends paid in cash or property (other than
Retained Distributions), and to exercise all other rights, powers and privileges
of a holder of Shares, with respect to such Restricted Shares, with the
exception that (a) the Employee shall not be entitled to delivery of the stock
certificate or certificates representing such Restricted Shares until the
Forfeiture Restrictions applicable thereto shall have expired, (b) the Company
shall retain custody of all Retained Distributions made or declared with respect
to the Restricted Shares (and such Retained Distributions shall be subject to
the same restrictions, terms and conditions as are applicable to the Restricted
Shares) until such time, if ever, as the Restricted Shares with respect to which
such Retained Distributions shall have been made, paid, or declared shall have
become vested, and such Retained Distributions shall not bear interest or be
segregated in separate accounts and (c) the Employee may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Restricted Shares or any
Retained Distributions during the Period of Restriction. In accepting the award
of Shares set forth in this Agreement the Employee accepts and agrees to be
bound by all the terms and conditions of the Plan and this Agreement. Employee
accordingly is executing a stock power endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Shares and any
securities constituting Retained Distributions which shall be forfeited in
accordance with the Plan and this Agreement.

3.    Transfer Restrictions.    The Shares granted hereby may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, to the extent then subject to the Forfeiture Restrictions. Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Employee also agrees (i) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (ii) that the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.

4.    Vesting.    The Shares that are granted hereby shall be subject to
Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to the
Shares that are granted hereby in accordance with the following schedule,
provided that the Employee’s employment with the Company and its Affiliates has
not terminated prior to the lapse date:

 

Lapse Date

  

Number of Restricted Shares

as to which Forfeiture Restrictions Lapse

First Anniversary of Grant Date

   33% of Grant

Second Anniversary of Grant Date

   66% of Grant

Third Anniversary of Grant Date

   100% of Grant

Occurrence of a Change in Control

   100% of Grant

 

-2-



--------------------------------------------------------------------------------

Except as may otherwise provided in the Plan, if the Employee’s employment with
the Company and all of its Affiliates terminates for any reason prior to the
lapse date, including due to the death or disability of the Employee, the
Forfeiture Restrictions then applicable to the Restricted Shares shall not lapse
and the number of Restricted Shares then subject to the Forfeiture Restrictions
shall be forfeited to the Company. Upon the lapse of the Forfeiture Restrictions
with respect to Shares granted hereby the Company shall cause the reference to
such restrictions to be removed from the book entry for such Shares, or, if
requested by the Employee, shall cause to be delivered to the Employee a stock
certificate representing such Shares, and such Shares shall be transferable by
the Employee (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law). Notwithstanding any other provision of this
Agreement, in no event will the Forfeiture Restrictions expire prior to the
satisfaction by the Employee of any liability arising under Section 6 of this
Agreement.

5.    Capital Adjustments and Reorganizations.    The existence of the
Restricted Shares shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6.    Tax Withholding.    To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in income to the
Employee for federal, state or local income or employment tax purposes with
respect to which the Company has a withholding obligation, the Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if the Employee fails to do so, the
Company is authorized to withhold from the Shares granted hereby or from any
cash or stock remuneration then or thereafter payable to the Employee in any
capacity any tax required to be withheld by reason of such resulting income.

The Company shall permit the Employee to satisfy the Employee’s tax obligation
that arises at the time of the lapse of restrictions on the Restricted Shares by
delivering to the Employee a reduced number of Restricted Shares. In such case,
the number of Restricted Shares on which the restrictions are lapsing shall be
reduced by that number of Shares equal in value to the minimum statutory
federal, state and local withholding tax obligation resulting from such vesting.
Although the terms of the Plan permit this withholding procedure only if
permitted by the Committee, the right to handle the withholding tax in this
manner may not be withdrawn by the Committee, if the Employee is subject to
Section 16 of the Exchange Act.

7.    Employment Relationship.    For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company and its Affiliates as
long as the Employee has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

 

-3-



--------------------------------------------------------------------------------

8.    Section 83(b) Election.    The Employee shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the written approval of the Chief
Financial Officer of the Company. If the Chief Financial Officer of the Company
permits the election, the Employee shall timely pay the Company the amount
necessary to satisfy the Company’s attendant tax withholding obligations, if
any.

9.    No Fractional Shares.    All provisions of this Agreement concern whole
Shares. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.

10.    Not an Employment Agreement.    This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Employee and the Company and
its Affiliates or guarantee the right to remain employed by the Company and its
Affiliates for any specified term.

11.    Further Restriction on Transfer.    If the Employee is an officer or
affiliate of the Company under the Securities Act of 1933, the Employee consents
to the placing on the book entry for the Shares an appropriate note restricting
resale or other transfer of the Shares except in accordance with such Act and
all applicable rules thereunder.

12.    Notices.    Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Employee at the Employee’s
address indicated beneath the Employee’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.

13.    Amendment and Waiver.    This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the Employee.
Only a written instrument executed and delivered by the party waiving compliance
hereof shall make any waiver of the terms or conditions. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than the Employee. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.

 

-4-



--------------------------------------------------------------------------------

14.    Governing Law and Severability.    This Agreement shall be governed by
the laws of the State of Texas, without regard to its conflicts of law
provisions. The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.

15.    Successors and Assigns.    Subject to the limitations which this
Agreement imposes upon the transferability of the Shares granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Employee, the Employee’s permitted
assigns, executors, administrators, agents, legal and personal representatives.

16.    Counterparts.    This Agreement may be executed in multiple counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all effective as of the date first above written.

 

HELIX ENERGY SOLUTIONS GROUP, INC. By:     Name:   Owen Kratz Title:   President
and Chief Executive Officer

 

EMPLOYEE:    Name:     Address:        

 

-5-



--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER

KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Helix Energy Solutions Group, Inc., a Minnesota
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective «Date», between the Company and the
undersigned; and subject to and in accordance with such Restricted Stock Award
Agreement the undersigned does hereby constitute and appoint the Secretary of
the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.

IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Stock Power
effective the      day of                 , 201    .

 

   Name: